DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed March 28, 2022. In the applicant’s reply; claims 41 and 52 were amended, and claims 1-40, 42, 47, 53 and 56 were cancelled.  Claims 41, 43-46, 48-52, 54-55, and 57-60 are pending in this application.

Response to Arguments
Applicants' amendments filed on March 28, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on December 29, 2021.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims aims 41, 43-46, 48-52, 54-55, and 57-60  (now renumbered as 1, 2-5, 6-10, 11-12, 13-16 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach the method of Claim 41, or the device of Claim 52, which specifically comprises the following features in combination with other recited limitations:
- A process for the plenoptic capture of photographic, cinematographic, microscopic or stereoscopic images of a scene, comprising the steps of: 
- splitting a primary light beam (6) coming from at least one light source (4) in a first light beam (7) and a second light beam (8) by means of a splitting element (11), wherein said at least one light source (4) is selected from a source of chaotic light or a source of entangled photons; 
- directing said first light beam (7) and said second light beam (8) respectively towards first sensor means (13) to capture a spatial measure of said scene and towards second sensor means (14) to capture an angular measure of said scene,
-  said first light beam (7) being adapted to be either reflected by said scene or transmitted through said scene, said angular measure being adapted to provide the propagation direction of said first light beam (7) reflected by said scene or transmitted through said scene, said spatial measure being adapted to provide the image of said scene, wherein said first light beam (7) is passed through a main focal lens (Lb) arranged along the light's optical path between said scene and said first sensor means (13), 
- wherein said second light beam (8) is passed through a second focal lens (La) arranged along the light's optical path between said splitting element (11) and said second sensor means (14), wherein said second focal lens (La) is arranged so as to meet the following equation: 1/za+1/zb=1/F
- where za is the length of the light's optical path between said second focal lens (La) and said light source (4), zb is the length of the light's optical path between said second focal lens (La) and said second sensor means (14), and F is the focal length of said second focal lens (La), and wherein said second focal lens (La) is designed so as to reproduce, on said second sensor means (14), the first-order image of the light source (4) 
- and wherein said first sensor means (13) -captures the space spatial measure, and captures the first-order image of an object (5) of the scene. 
These limitations and their equivalents are recited in independent claims 41, and 52, making these claims allowable subject matter. Likewise claims 43-46, 48-51 are dependent upon claim 41, and claims 54-55, and 57-60 are dependent upon claim 52. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously:  D’Angelo (European
Patent Publication EP 3 220 185 A1, hereby referred to as “D’Angelo”), and the references cited in form PTO-1449.  None of the references teach the method recited in claim 41, or the device recited in claim 50.  Especially, D’Angelo is the most relevant reference.as it was also directed towards a method and system for correlation plenoptic imaging and was cited in the PCT search report as being the most relevant prior art, and was used in an anticipatory rejection against the originally filed claims. However, applicant’s arguments submitted in “Remarks” dated March 28, 2022 are persuasive in light of applicant’s amendments. Specifically applicant argues that the amendments now require a first order image of the light source on the second sensor means as opposed to the use of second order “ghost” images in D’Angelo. An updated search was performed but did not result in the determination of any new prior art as being pertinent to the claimed invention. Applicant’s amendments to further incorporate in inventive features from their actual algorithm overcomes the use of D’Angelo as an anticipatory rejection and places the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

April 9, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662